Citation Nr: 0530194	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-03 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2002, January 2003, and July 2003 rating 
decisions of the RO, which denied service connection for 
PTSD.

The record contains evidence that has not been reviewed by 
the RO.  In a June 2005 signed statement, however, the 
veteran waived initial RO consideration of the new evidence.  
38 C.F.R. § 20.1304 (c) (2005).  The Board may thus 
appropriately consider it.

In June 2005, the veteran testified at a hearing before the 
undersigned via video teleconference.  



FINDINGS OF FACT

1.  The Board finds the veteran's statements and testimony 
credible.  

2.  The veteran served in the Republic of Vietnam for a 
period of one year and one day.

3.  Affording him the benefit of the doubt, the veteran is 
shown to have served in combat-like circumstances.

4.  The veteran's PTSD is shown to be related to his claimed 
in-service stressors.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his PTSD is related to service in Vietnam.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the November 2002, January 2003, and July 2003 rating 
decisions; January 2004 statement of the case; February and 
March 2004 supplemental statements of the case; service 
medical records; service personnel records; the veteran's DD 
Form 214; the veteran's written statements; the veteran's 
hearing testimony; the veteran's September 2002 PTSD 
questionnaire, and VA psychiatric treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on 
what the evidence shows or fails to show.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).  The veteran must not assume that 
the Board did not consider evidence that it has not 
specifically discussed herein.  

Standard of review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Pertinent Law and Regulations 

Service connection may be granted for disability or injury 
incurred in or aggravated by active duty service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Discussion

The service medical records are silent with respect to 
complaints or diagnoses of a psychiatric nature.

The veteran's DD Form 241 reflects one year and one day of 
service in Vietnam, that he was attached to an engineering 
battalion, and that his military occupational specialty was 
that of an asphalt paving machine operator.  The service 
personnel records are consistent with the foregoing.  

The Board notes that the veteran is the recipient of Vietnam 
Service Medal in addition to other awards and decorations.  
He was not awarded a Purple Heart, Combat Infantryman Badge, 
or similar citation that would in and of itself reflect 
combat.  His military occupational specialty, as well, is not 
one inherently associated a combat.  Thus, there is no 
conclusive evidence of combat service.  In the Board's 
opinion and in viewing the evidence in the light most 
favorable to the veteran, however, the totality of the 
evidence militates in favor of a finding of combat-like 
service.

Consistently and via many statements both oral and written, 
the veteran has maintained that during service in Vietnam, he 
regularly saw dead and mutilated bodies at the side of the 
road.  He testified, moreover, that his duties included 
asphalt paving, road building, and bridge construction.  
These were often blown up by the Vietnamese and subsequently 
had to be rebuilt in order to enable various operations to 
proceed.  He indicated that the nature of his work took him 
to many locations throughout Vietnam.  According to the 
veteran, usually, while on duty, his unit would face mortar 
attacks.  Apparently, much of the foregoing occurred during 
the veteran's first two months of service in Vietnam.

The Board finds no reason to question the veteran's 
credibility.  His contentions have not varied over time, and 
the Board has been able to discern no contradictions in the 
record.  Because the Board credits the veteran's various 
assertions, the Board must necessarily conclude that he 
served in a combat-like environment.  It is only logical to 
assume that roads had to be built or rebuilt prior to the 
undertaking of combat operations.  It is also safe to 
conclude that roads and bridges damaged during combat 
operations or otherwise destroyed by the enemy had to be 
repaired.  Obviously, the veteran was, at the very least, 
near combat by means of his military occupational specialty.  
This proximity along with VA's duty to afford the veteran the 
benefit of the doubt, leads the Board to determine that the 
veteran had sufficient combat service to benefit from the 
combat presumption.  38 U.S.C.A. §§ 1154, 5107; 38 C.F.R. 
§ 3.304.  The veteran's alleges stressors, i.e., that is 
facing mortar attacks and witnessing multiple dead bodies 
will be accepted without any further need for proof.

The evidence furthermore, reflects a current diagnosis of 
PTSD.  Indeed, PTSD was last diagnosed in February 2005.

Finally, the evidence reveals a link between the veteran's 
presently diagnosed PTSD and the claimed stressors.  The 
veteran's diagnosis of PTSD has long been linked to his 
combat experiences.  Most often, the PTSD diagnoses have been 
associated with the witnessing of dead bodies at the side of 
the road.  As stated above, the veteran's duties took him to 
combat and post-combat arenas where it is reasonable to 
assume that piles of dead bodies were present.

The veteran has a current diagnosis of PTSD that has been 
linked to in-service stressors that need not be independently 
verified.  As such, service connection for PTSD must be 
granted.  38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.303, 3.304.  

The evidence in this case is not overwhelming.  Nonetheless, 
the veterans' benefits system is "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Moreover, the benefit of the doubt must be decided in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.  Because the evidence, as explained above, 
weighs in the veteran's favor, and there is no specific 
evidence weighing against the veteran's claim, the evidence 
is at least in relative equipoise.  The veteran, therefore, 
prevails, and, again, service connection for PTSD is granted.  
Id.

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Normally, the Board would undertake a comprehensive analysis 
of VA's compliance with the provisions of VCAA.  

Given the favorable action taken herein, however, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  


ORDER

Service connection for PTSD is granted.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


